 Case 18-25116              Doc 882   Filed 04/23/20 Entered 04/23/20 09:33:55     Desc Main
                                       Document     Page 1 of 8




Oren B. Haker (OSB #130162) (admitted pro hac vice)
oren.haker@stoel.com
Mark E. Hindley (UTB #7222)
mark.hindley@stoel.com
STOEL RIVES LLP
Suite 1100, One Utah Center
201 South Main Street
Salt Lake City, Utah 84111
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Attorneys for Evergreen Aviation and Space Museum and
The Captain Michael King Smith Educational Institute



                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH

In re:
                                                               Bankr. Case Nos.
THE FALLS EVENT CENTER LLC; THE
FALLS AT GILBERT, LLC; THE FALLS                    18-25116; 18-25419; 18-25492; 18-26653;
AT MCMINNVILLE, LLC; THE FALLS AT                        18-27713; 18-28140; 18-27111;
ST. GEORGE, LLC; THE FALLS AT                                    and 19-27803
FRESNO, LLC; THE FALLS AT CLOVIS,
LLC; THE FALLS OF LITTLETON, LLC;
                                                   (Substantively Consolidated under Case No.
THE FALLS AT CUTTEN ROAD, LLC;
                                                                   18-25116)
THE FALLS AT STONE OAK PARKWAY,
LLC; THE FALLS AT BEAVERTON, LLC;
THE FALLS AT ROSEVILLE, LLC; AND                                  Chapter 11
THE FALLS AT AUSTIN BLUFFS, LLC
                                                       The Honorable R. Kimball Mosier
                  Consolidated Debtors.

In re:                                                     Bankr. Case No. 18-25492

THE FALLS AT MCMINNVILLE, LLC                                      Chapter 11

                  Debtor.                              The Honorable R. Kimball Mosier



                                               1
106162635.2 0068414-00001
    Case 18-25116           Doc 882    Filed 04/23/20 Entered 04/23/20 09:33:55                   Desc Main
                                        Document     Page 2 of 8




     STIPULATION RESOLVING EVERGREEN AVIATION AND SPACE MUSEUM
     AND THE CAPTAIN MICHAEL KING SMITH EDUCATIONAL INSTITUTE’S
                     MOTION FOR RELIEF FROM STAY


         Creditor Evergreen Aviation and Space Museum and The Captain Michael King Smith

Educational Institute (the “Museum”), and Michael F. Thomson, in his capacity as the

Chapter 11 Trustee (the “Trustee”) of the above-referenced substantively consolidated estate,

including debtors The Falls Event Center, LLC and The Falls at McMinnville, LLC, hereby

stipulate and agree as follows:

                                                  RECITALS

         A.        The Museum filed its Motion for Relief from the Automatic Stay and

Memorandum in Support of Motion at Docket No. 267 (the “Motion for Relief”).

         B.        The Trustee filed his Objection to the Motion for Relief at Docket No. 296 (the

“Objection”).

         C.        The Official Committee of Unsecured Creditors filed a Joinder to the Trustee’s

Objection at Docket No. 298 (the “Joinder”).

         D.        The Museum filed a Reply to the Objection and Joinder at Docket No. 303 (the

“Reply”).

         E.        The Motion for Relief1 seeks relief from the Bankruptcy Court as follows:

                   1.       To foreclose on the revenue stream generated from the Waterpark’s

         operations and the TFM-hosted events pursuant to a Financing Agreement between the

         Museum as a lender and TFM as borrower that enabled TFM to purchase the Waterpark

         (and the revenue stream that had been assigned to the Museum in the Vintage

         Bankruptcy) from the chapter 11 trustee of the MKSF Bankruptcy;


1
 Capitalized words and terms used but not otherwise defined herein shall have the meaning given to them in the
Motion for Relief, as applicable.

                                                    2
106162635.2 0068414-00001
    Case 18-25116           Doc 882    Filed 04/23/20 Entered 04/23/20 09:33:55                    Desc Main
                                        Document     Page 3 of 8




                   2.       To foreclose on the revenues generated by TFM’s use of the Museum

         Campus to host events thereon;

                   3.       So the Museum can properly advise the Yamhill County Tax Assessor by

         April 1, 2019 (as required by Oregon law) of its intention to seek tax exemption status for

         the Space Building for the year 2020;

                   4.       To mitigate damages caused by TFM and TFEC’s breach of the

         Prepetition Transaction Documents entered into between the Museum and TFM/TFEC in

         connection with the Museum Campus and Waterpark;

                   5.       An accounting by the Trustee, by no later than February 28, 2019, of all

         receipts and disbursements by TFEC relating to revenues generated by, and costs of

         operating, the Waterpark, and the same for the revenue-generating events hosted by

         TFEC/TFM on the Museum’s Campus since TFEC Petition Date; and

                   6.       Segregation by the Trustee of (i) net income generated from the operations

         of Waterpark in the TFM DIP Account and (ii) revenues generated from TFM’s hosting

         of events on the Museum Campus in the TFM DIP Account.

         F.        The Museum and Trustee2 have agreed to resolve the Motion for Relief,

Objection, Joinder, and Reply as set forth in this Stipulation.

///

///

///




2
 The Unsecured Creditors Committee is not a necessary party to this stipulation because it was disbanded on
May 10, 2019. Dkt. 441

                                                    3
106162635.2 0068414-00001
 Case 18-25116              Doc 882   Filed 04/23/20 Entered 04/23/20 09:33:55       Desc Main
                                       Document     Page 4 of 8




                                               TERMS

          Pursuant to Paragraph 3.2 of that settlement agreement dated October 31, 2019, and

subsequently amended April 14, 2020, the Parties stipulate to the withdrawal of the Motion for

Relief.

          DATED: April 23, 2020.


                                                   STOEL RIVES LLP

                                                   /s/ Oren B. Haker
                                                   Oren B. Haker (OSB #130162)
                                                   (admitted pro hac vice)
                                                   Mark E. Hindley (UTB #7222)

                                                   Attorneys for Evergreen Aviation and Space
                                                   Museum and The Captain Michael King Smith
                                                   Educational Institute

                                                   DORSEY & WHITNEY LLP

                                                   /s/ John J. Wiest (with permission)
                                                   John J. Wiest
                                                   Michael F. Thomson

                                                   Attorneys for Michael F. Thomson, Chapter 11
                                                   Trustee




                                               4
106162635.2 0068414-00001
 Case 18-25116       Doc 882      Filed 04/23/20 Entered 04/23/20 09:33:55            Desc Main
                                   Document     Page 5 of 8




                                CERTIFICATE OF SERVICE

   I hereby certify that on the date listed below, I filed a true and correct copy of the foregoing
STIPULATION RESOLVING EVERGREEN AVIATION AND SPACE MUSEUM AND
THE CAPTAIN MICHAEL KING SMITH EDUCATIONAL INSTITUTE’S MOTION
FOR RELIEF FROM STAY with the United States Bankruptcy Court for the District of Utah
by using the CM/ECF system. I further certify that the parties of record in this case, as identified
below, are registered CM/ECF Users.

   •   James W. Anderson jwa@clydesnow.com, mmann@clydesnow.com;
       atrujillo@clydesnow.com
   •   Megan K Baker baker.megan@dorsey.com, long.candy@dorsey.com
   •   Marlon L. Bates marlon@scalleyreading.net, emily@scalleyreading.net
   •   David P. Billings dbillings@fabianvancott.com,
       jwinger@fabianvancott.com; mdewitt@fabianvancott.com
   •   Aaron T. Brogdon aaron.brogdon@squirepb.com,
       christopher.giaimo@squirepb.com
   •   Doyle S. Byers DSByers@hollandhart.com, BKNoble@hollandhart.com
   •   Ryan C. Cadwallader rcadwallader@kmclaw.com, twhite@kmclaw.com
   •   Laurie A. Cayton tr laurie.cayton@usdoj.gov, James.Gee@usdoj.gov;
       Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
   •   Micah L. Daines micah@dainesjenkins.com
   •   Thomas E. Goodwin tgoodwin@parrbrown.com
   •   Oren Buchanan Haker oren.haker@stoel.com, kevin.mckenzie@stoel.com;
       daniel.kubitz@stoel.com;docketclerk@stoel.com;kc.hovda@stoel.com
   •   Mark E. Hindley mehindley@stoel.com, rnoss@stoel.com;
       slcdocket@stoel.com; Dixie.colson@stoel.com
   •   Alan C. Hochheiser ahochheiser@mauricewutscher.com
   •   KC L. Hovda kc.hovda@stoel.com
   •   Armand J. Howell armand@hwmlawfirm.com,
       meghan@hwmlawfirm.com; armandh@ecf.courtdrive.com
   •   Mary Margaret Hunt hunt.peggy@dorsey.com, long.candy@dorsey.com
   •   Michael R. Johnson mjohnson@rqn.com, docket@rqn.com;
       swilliams@rqn.com
   •   Peter J. Kuhn Peter.J.Kuhn@usdoj.gov, James.Gee@usdoj.gov;
       Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
   •   Ralph R. Mabey rmabey@kmclaw.com
   •   Jessica G. McKinlay mckinlay.jessica@dorsey.com,
       Segovia.Maria@dorsey.com
 Case 18-25116              Doc 882   Filed 04/23/20 Entered 04/23/20 09:33:55        Desc Main
                                       Document     Page 6 of 8




    •    John T. Morgan john.t.morgan@usdoj.gov, James.Gee@usdoj.gov;
         Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
    •    Darren B. Neilson darren@neilsonlaw.co
    •    Brian J. Porter bporter@mbt-law.com, judianne@ecf.courtdrive.com
    •    Chad Rasmussen chad@alpinalegal.com, contact@alpinalegal.com
    •    Steven M. Rogers srogers@roruss.com, nrussell@roruss.com;
         rorusslaw@gmail.com;paralegal@roruss.com;la@roruss.com
    •    Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
    •    Nicholas R. Russell nrussell@roruss.com, paralegal@roruss.com;
         rorusslaw@gmail.com;srogers@roruss.com;la@roruss.com
    •    Jeffrey B. Smith jsmith@cgsattys.com
    •    Michael S. Steck michael@clariorlaw.com
    •    Mark S. Swan mswan@strongandhanni.com, mark@swanlaw.net
    •    Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
    •    Michael F. Thomson thomson.michael@dorsey.com, UT17@ecfcbis.com;
         montoya.michelle@dorsey.com
    •    Michael F. Thomson thomson.michael@dorsey.com,
         montoya.michelle@dorsey.com; ventrello.ashley@dorsey.com
    •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •    John J. Wiest wiest.john@dorsey.com
I further certify the below parties who are not on the list to receive email notice/service for this
case were served by U.S. First Class mail on the date listed below:

         Richard N. Bauer
         1789 Bella Lago Drive
         Clermont, FL 34711-4634

         Bexar County
         c/o David G. Aevoet
         Linebarger Goggan Blair & Sampson, LLP
         711 Navarro St, Ste 300
         San Antonio, TX 78205

         Albert B Clark
         696 East 1220 North
         Orem, UT 84097

         Piaga Delaney
         13819 62nd Ave. NE
         Kirkland, WA 98034



106162635.2 0068414-00001
 Case 18-25116              Doc 882   Filed 04/23/20 Entered 04/23/20 09:33:55   Desc Main
                                       Document     Page 7 of 8




         Christopher J. Giaimo
         Squire Patton Boggs (US) LLP
         2550 M Street, NW
         Washington, DC 20037

         Bryan Glover
         Stoel Rives LLP
         600 University Street, Suite 3600
         Seattle, WA 98101

         Hilco Real Estate Auctions, LLC
         5 Revere Drive, Suite 206
         Northbrook, IL 60062

         Bruce Johnson
         13819 62nd Ave. NE
         Kirkland, WA 98034

         Richard W. Johnston
         6855 S. Havana St. #275
         Centennial, CO 80112-3813

         Harold N. May
         Harold "HAP" May, P.C.
         1500 South Dairy Ashford Ste. 325
         Houston, TX 77077

         Christopher K. Robinson
         1 Mount Jefferson Terrace Suite 101
         Lake Oswego, OR 97035

         State of Oregon
         Department of Revenue
         955 Center St NE
         Salem, OR 97301-2555

         The Claro Group, LLC
         711 Louisiana Street, Suite 2100
         Houston, TX 77002




106162635.2 0068414-00001
 Case 18-25116              Doc 882   Filed 04/23/20 Entered 04/23/20 09:33:55   Desc Main
                                       Document     Page 8 of 8




         The Falls Event Center LLC
         9067 South 1300 West, Suite 301
         West Jordan, UT 84088


DATED: April 23, 2020.
                                                   STOEL RIVES LLP

                                                   /s/ Oren B. Haker
                                                   Oren B. Haker (OSB #130162)
                                                   (admitted pro hac vice)
                                                   Mark E. Hindley (UTB #7222)

                                                   Attorneys for Evergreen Aviation and Space
                                                   Museum and The Captain Michael King Smith
                                                   Educational Institute




106162635.2 0068414-00001
